EXHIBIT 10.7
 
FORM OF INDEMNIFICATION AGREEMENT

THIS AGREEMENT is entered into, effective as of _______, ____ by and between
EASTBRIDGE INVESTMENT GROUP CORPORATION, a Delaware corporation (the “Company”),
and __________ (“Indemnitee”).
 
WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;
 
WHEREAS, Indemnitee is a director of the Company; and
 
WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued and effective
service to the Company, and in order to induce Indemnitee to provide services to
the Company as a director, the Company wishes to provide in this Agreement for
the indemnification of and the advancing of expenses to Indemnitee to the
fullest extent (whether partial or complete) permitted by the laws of the
Company’s state of incorporation and as set forth in this Agreement, and, to the
extent insurance is maintained, for the coverage of Indemnitee under the
Company’s directors’ and officers’ liability insurance policies.
 
NOW, THEREFORE, in consideration of the above premises and of Indemnitee’s
continuing to serve the Company directly or, at its request, with another
enterprise, and intending to be legally bound hereby, the parties agree as
follows:
 
1.   Certain Definitions.
 
(a)  “Board” means the Board of Directors of the Company.
 
(b)  “Change in Control” means (i) the consummation of a merger or consolidation
of the Company with or into another entity or any other corporate
reorganization, if fifty percent (50%) or more of the combined voting power of
the continuing or surviving entity’s securities outstanding immediately after
such merger, consolidation, or other reorganization is owned by persons who were
not shareholders of the Company immediately prior to such merger, consolidation,
or other reorganization; (ii) a change in ownership or control of the Company
after the date hereof, effected through the direct or indirect acquisition by
any person or related group of persons of securities possessing more than fifty
percent (50%) of the total combined voting power of the Company’s outstanding
securities pursuant to a tender or exchange offer made directly to the Company’s
stockholders which a majority of the directors on the board of directors who are
not affiliates of the offeror do not recommend such stockholders accept; (iii)
the sale, transfer, or other disposition of all or substantially all of the
Company’s assets or the complete liquidation or dissolution of the Company; or
(iv) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board.  A transaction shall not
constitute a Change in Control if its sole purpose is to change the state of the
Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transactions.  A transfer or distribution by
the majority shareholder Global Health Investment Holdings Ltd. (“Global
Health”), of 50% or more of the total shares of the Company held by Global
Health to its shareholders shall not constitute a Change in Control.
 
 
INDEMNIFICATION AGREEMENT
 
1

--------------------------------------------------------------------------------

 
 
(c)  “Expenses” means any expense, liability, or loss, including attorneys’
fees, judgments, fines, amounts paid or to be paid in settlement, any interest,
assessments, or other charges imposed thereon, and any federal, state, local, or
foreign taxes imposes as a result of the actual or deemed receipt of any
payments under this Agreement, paid or incurred in connection with
investigating, defending, being a witness in, or participating in (including on
appeal), or preparing for any of the foregoing in, any Proceeding relating to
any Indemnifiable Event.
 
(d)  “Indemnifiable Event” means  any event or occurrence that takes place
either prior to or after the effective date of this Agreement, related to the
fact that Indemnitee is or was a director or an officer (if the Indemnitee
should be appointed as an officer) of the Company, or while a director or
officer is or was serving at the request of the Company as a director, officer,
employee, trustee, agent, consultant, advisor, or fiduciary of another foreign
or domestic corporation, partnership, joint venture, employee benefit plan,
trust, or other enterprise, or was a director, officer, employee, or agent of a
foreign or domestic corporation that was a predecessor corporation of the
Company or of another enterprise at the request of such predecessor corporation,
or related to anything done or not done by Indemnitee in any such capacity.
 
(e) “Independent Counsel” means the person or body appointed in connection with
Section 3.
 
(f)  “Potential Change in Control” shall be deemed to have occurred if (i) the
Company enters into an agreement or arrangement, the consummation of which would
result in the occurrence of a Change in Control, (ii) any person (including the
Company) publicly announces an intention to take or to consider taking actions
that, if consummated, would constitute a Change in Control, (iii) any person
(other than an excluded Person) who is or becomes the Beneficial Owner, directly
or indirectly, of securities of the Company representing 10% or more of the
combined voting power of the Company’s then outstanding Voting Securities,
increases his beneficial ownership of such securities by 5% or more over the
percentage so owned by such person on the date hereof, or (iv) the Board adopts
a resolution to the effect that, for purposes of this Agreement, a Potential
Change in Control has occurred.
 
(g)  “Proceeding” means (i) any threatened, pending, or complete action, suit,
or proceeding, whether civil, criminal, administrative, investigative, or other,
or (ii) any inquiry, hearing, or investigation, whether conducted by the Company
or any other party, that Indemnitee in good faith believes might lead to the
institution of any such action, or proceeding.
 
(h)  “Reviewing Party” means the person or body appointed in accordance with
Section 3 of this Agreement.
 
(i)  “Voting Securities” any securities of the Company that vote generally in
the election of directors.
 
 
INDEMNIFICATION AGREEMENT – INDEMNITEE
 
2

--------------------------------------------------------------------------------

 
 
2.   Agreement to Indemnify.
 
(a)  General Agreement.  In the event Indemnitee was, is, or become a party to
or witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of (or arising in part
out of) an Indemnifiable Event, the Company shall indemnify Indemnitee from and
against any and all Expenses to the fullest extent permitted by law, as the same
exists or may hereafter be amended or interpreted (but in the case of any such
amendment or interpretation, only to the extent that such amendment or
interpretation permits the Company to provide broader indemnification rights
than were permitted prior thereto). The parties hereto intend that this
Agreement shall provide for indemnification in excess of that expressly
permitted by statute, including, without limitation, any indemnification
provided by the Company’s Certificate of Incorporation as amended, its bylaws as
amended, vote of its stockholders or disinterested directors, or applicable law.
 
(b)  Initiation of Proceeding.  Notwithstanding anything in this Agreement to
the contrary, Indemnitee shall not be entitled to indemnification pursuant to
this Agreement in connection with any Proceeding initiated by Indemnitee against
the Company or any director or officer of the Company unless (i) the Company has
joined in or the Board has consented to the initiation of such Proceeding, (ii)
the Proceeding is one to enforce indemnification rights under Section 5, or
(iii) the Proceeding is instituted after a Change in Control and Independent
Counsel has approved its initiation.
 
(c)  Expense Advances.  If so requested by Indemnitee, the Company shall advance
(within ten business days of such request) any and all Expenses to Indemnitee
(an “Expense Advance”); provided that such request shall be accompanied by
reasonable evidence of the expenses incurred by Indemnitee and that, if and to
the extent that the Reviewing Party determines that Indemnitee would not be
permitted to be so indemnified under applicable law, the Company shall be
entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse the
Company) for all such amounts theretofore paid. If Indemnitee has commenced
legal proceedings in a court of competent jurisdiction to secure a determination
that Indemnitee should be indemnified under applicable law, as provided in
Section 4, any determination made by the Reviewing Party that Indemnitee would
not be permitted to be indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or have lapsed).
 
(d)  Mandatory Indemnification.  Notwithstanding any other provision of this
Agreement (other than Section 2(f) below), to the extent that Indemnitee has
been successful on the merits in defense of any Proceeding relating in whole or
in part to an Indemnifiable Event or in defense of any issue or matter therein,
Indemnitee shall be indemnified against all Expenses incurred in connection
therewith.
 
(e)  Partial Indemnification.  If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.
 
(f)  Prohibited Indemnification.  No indemnification pursuant to this Agreement
shall be paid by the Company on account of any Proceeding in which judgment is
rendered against Indemnitee for an accounting of profits made from the purchase
or sale by Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) of the Act or similar provisions of any federal, state or local
laws.
 
 
INDEMNIFICATION AGREEMENT – INDEMNITEE
 
3

--------------------------------------------------------------------------------

 
 
3.   Reviewing Party.  Prior to any Change in Control, the Reviewing Party shall
be any appropriate person or body consisting of a member or members of the Board
or any other person or body appointed by the Board who is not a party to the
particular Proceeding with respect to which Indemnitee is seeking
indemnification; after a Change in Control, the Reviewing Party shall be the
Independent Counsel referred to below.  With respect to all matters arising
after a Change in Control (other than a Change in Control approved by a majority
of the directors on the Board who were directors immediately prior to such
Change in Control) concerning the rights of Indemnitee to indemnity payments and
Expense Advances under this Agreement or any other agreement or under applicable
law or the Company’s Certificate of Incorporation as amended or bylaws now or
hereafter in effect relating to indemnification for Indemnifiable Events, the
Company shall seek legal advice only from Independent Counsel selected by
Indemnitee and approved by the Company and who has not otherwise performed
services for the Company or the Indemnitee (other than in connection with
indemnification matters) within the last five years.  The Independent Counsel
shall not include any person who, under the applicable standards of professional
conduct then prevailing would have a conflict of interest in representing either
the Company or Indemnitee in an action to determine Indemnitee’s rights under
this Agreement.  Such counsel, among other things, shall render its written
opinion to the Company and Indemnitee as to whether and to what extent the
Indemnitee should be permitted to be indemnified under applicable law.  The
Company agrees to pay the reasonable fees of the Independent Counsel and to
indemnify fully such counsel against any and all expenses (including attorney’s
fees), claims, liabilities, loss, and damages arising out of or relating to this
Agreement or the engagement of Independent Counsel pursuant hereto.
 
4.   Indemnification Process and Appeal.
 
(a)  Suit To Enforce Rights.  Regardless of any action by the Reviewing Party,
if Indemnitee has not received full indemnification within 60 days after making
a request in accordance with Section 2(c), Indemnitee shall have the right to
enforce its indemnification rights under this Agreement by commencing
litigation, in any appropriate court having subject matter jurisdiction thereof
and in which venue is proper, seeking an initial determination by the court or
challenging any determination by the Reviewing Party or any aspect thereof,
provided, however, that such 60-day period shall be extended for reasonable
time, not to exceed another 60 days, if the reviewing party in good faith
requires additional time for the obtaining or evaluating of documentation and
information relating thereto. The Company hereby consents to service of process
and to appear in any such proceeding. Any determination by the Reviewing Party
not challenged by the Indemnitee shall be binding on the Company and Indemnitee.
The remedy provided for in this Section 4 shall be in addition to any other
remedies available to Indemnitee in law or equity.
 
(b)  Defense to Indemnification, Burden of Proof, and Presumptions.  It shall be
a defense to any action brought by Indemnitee against the Company to enforce
this Agreement (other than an action brought to enforce a claim for Expenses
incurred in defending a Proceeding in advance of its final disposition where the
required undertaking has been tendered to the Company) that is not permissible
under applicable law for the Company to indemnify Indemnitee for the amount
claimed.  In connection with any such action or any determination by the
Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder, the burden of proving such a defense or determination
shall be on the Company.  Neither the failure of the Reviewing Party or the
Company (including its Board, independent legal counsel, or its stockholders) to
have made a determination prior to the commencement of such action by Indemnitee
that indemnification of the claimant is proper under the circumstances because
Indemnitee has met the standard of conduct set forth in applicable law, nor an
actual determination by the Reviewing Party or Company (including its Board,
independent legal counsel, or its stockholders) that the Indemnitee had not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that the Indemnitee has not met the applicable standard of
conduct.  For purposes of this Agreement, the termination of any claim, action,
suit, or proceeding, by judgment, order, settlement (whether with or without
court approval), conviction, or upon a plea of nolo contendere, or its
equivalent shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.
 
 
INDEMNIFICATION AGREEMENT – INDEMNITEE
 
4

--------------------------------------------------------------------------------

 
 
5.   Indemnification For Expenses Incurred In Enforcing Rights.  The Company
shall indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within ten business days of such request), advance such
Expenses to Indemnitee, that are incurred by Indemnitee in connection with any
claim asserted against or covered action brought by Indemnitee for (i)
indemnification of Expenses or Expense Advances by the Company under this
Agreement or any other agreement or under applicable law or the Company’s
Certificate of Incorporation as amended, or bylaws now or hereafter in effect
relating to indemnification for Indemnifiable Events, and or (ii) recovery under
directors’ and officers’ liability insurance policies maintained by the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, Expense Advances, or insurance recovery, as the case may be.
 
6.   Notification and Defense of Proceeding.
 
(a)  Notice.  Promptly after receipt by Indemnitee of notice of the commencement
of any Proceeding, Indemnitee shall, if a claim in respect thereof is to be made
against the Company under this Agreement, notify the Company of the commencement
thereof, but the omission so to notify the Company will not relieve the Company
from any liability that it may have to Indemnitee, except as provided in Section
6(c).
 
(b)  Defense.  With respect to any Proceeding as to which Indemnitee notifies
the Company of the commencement thereof, the Company shall be entitled to
participate in the Proceeding at its own expense and except as otherwise
provided below, to the extent the Company so wishes, it may assume the defense
thereof with counsel reasonably satisfactory to Indemnitee.  After notice from
the Company to Indemnitee of its election to assume the defense of any
Proceeding, the Company shall not be liable to Indemnitee under this Agreement
or otherwise for any Expenses subsequently incurred by Indemnitee in connection
with the defense of such Proceeding other than reasonable costs of investigation
or as otherwise provided below.  Indemnitee shall have the right to employ his
or her own legal counsel in such Proceeding, but all Expenses related thereto
incurred after notice from the Company of its assumption of the defense shall be
at Indemnitee’s expense unless:  (i) the employment of legal counsel by
Indemnitee has been authorized by the Company, (ii) Indemnitee has reasonably
determined that there may be a conflict of interest between Indemnitee and the
Company in the defense of the Proceeding, (iii) after a Change in Control, the
employment of counsel by Indemnitee has been approved by the Independent
Counsel, or (iv) the Company shall not in fact have employed counsel to assume
the defense of such Proceeding, in each of which case all Expenses of the
Proceeding shall be borne by the Company.  The Company shall not be entitled to
assume the defense of any Proceeding brought by or on behalf of the Company or
as to which Indemnitee shall have made the determination provided for in (ii)
above.
 
(c)  Settlement of Claims.  The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without the Company’s written consent, provided,
however, that if a Change in Control has occurred, the Company shall be liable
for indemnification of Indemnitee for amounts paid in settlement if the
Independent Counsel has approved the settlement. The Company shall not settle
any Proceeding in any manner that would impose any penalty or limitation on
Indemnitee without Indemnitee’s written consent. The Company shall not be liable
to indemnify the Indemnitee under this Agreement with regard to any judicial
award if the Company was not given a reasonable and timely opportunity, at its
expense, to participate in the defense of such action; the Company’s liability
hereunder shall not be excused if participation in the Proceeding by the Company
was barred by this Agreement.
 
7.   Non-Exclusivity.  The rights of Indemnitee hereunder shall be in addition
to any other rights Indemnitee may have under the Company’s Certificate of
Incorporation as amended, bylaws, applicable law, or otherwise.  To the extent
that a change in applicable law (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently
under the Company’s Certificate of Incorporation as amended, bylaws, applicable
law, or this Agreement, it is the intent of the parties that Indemnitee enjoy by
this Agreement the greater benefits so afforded by such change.
 
 
INDEMNIFICATION AGREEMENT – INDEMNITEE
 
5

--------------------------------------------------------------------------------

 
 
8.   Liability Insurance.  To the extent the Company maintains an insurance
policy or policies providing directors’ and officers’ liability insurance,
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any Company
director or officer.
 
9.  Amendment of this Agreement.  No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall
operate as a waiver of any other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver.  Except as specifically
provided herein, no failure to exercise or any delay in exercising any right or
remedy hereunder shall constitute a waiver thereof.
 
10.  Subrogation.  In the event of payment under this Agreement, the Company
shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and shall do everything
that may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.
 
11.  No Duplication Of Payments.  The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise received payment (under any
insurance policy, bylaw, or otherwise) of the amounts otherwise indemnifiable
hereunder.
 
12.  Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs, and personal and legal
representatives.  The indemnification provided under this Agreement shall
continue as to Indemnitee for any action taken or not taken while serving in an
indemnified capacity pertaining to an Indemnifiable Event even though he or she
may have ceased to serve in such capacity at the time of any Proceeding.
 
13.  Severability.  If any provision (or portion thereof) of this Agreement
shall be held by a court of competent jurisdiction to be invalid, void, or
otherwise unenforceable, the remaining provisions shall remain enforceable to
the fullest extent permitted by law.  Furthermore, to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of this Agreement containing any provision held to be invalid, void, or
otherwise unenforceable, that is not itself invalid, void, or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, void, or unenforceable.
 
14.  Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the state of incorporation of the
Company applicable to contracts made and to be performed in such state without
giving effect to the principles of conflicts of laws.
 
 
INDEMNIFICATION AGREEMENT – INDEMNITEE
 
6

--------------------------------------------------------------------------------

 
 
15.  Notices.  All notices, demands, and other communications required or
permitted
hereunder shall be made in writing and shall be deemed to have been duly given
if delivered by hand, against receipt, or mailed, postage prepaid, certified or
registered mail, return receipt requested, and addressed to the Company at:
 
530 University Avenue, Unit 17
Palo Alto, CA  94301
Attn:  Steve Liu, CEO
 
Notice of change of address shall be effective only when given in accordance
with this Section.  All notices complying with this Section shall be deemed to
have been received on the date of delivery or on the third business day after
mailing.
 
16.  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
 
[Remainder of Page Left Blank Intentionally]
 
 
 
 
 
INDEMNIFICATION AGREEMENT – INDEMNITEE
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Indemnification Agreement as of the day specified above.
 
 

COMPANY:
EASTBRIDGE INVESTMENT GROUP CORPORATION
         
 
By:
       
Steve Liu
     
Chief Executive Officer
                 
INDEMNITEE:
     

 
 
 
INDEMNIFICATION AGREEMENT – INDEMNITEE
 
8

--------------------------------------------------------------------------------